FILED
                            NOT FOR PUBLICATION                               SEP 21 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10084

               Plaintiff - Appellee,              D.C. No. 2:08-cr-01208-MHM

  v.
                                                  MEMORANDUM *
GERARDO GARCIA-ANTONIO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Gerardo Garcia-Antonio appeals from the 36-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Antonio contends that the district court erred in applying a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) on the basis of his prior

California conviction for lewd and lascivious acts upon a child. The presentence

report, to which Garcia-Antonio did not object, quoted from Garcia-Antonio’s

state-court plea agreement, in which he admitted facts that satisfy the generic

definition of sexual abuse of a minor. See United States v. Castro, 607 F.3d 566,

569-70 (9th Cir. 2010). Under these circumstances, the district court did not

plainly err in applying the enhancement. See United States v. Gonzalez-Aparicio,

663 F.3d 419, 432-33 (9th Cir. 2011).

      Garcia-Antonio also contends that the appeal is moot because he has been

released and deported. This contention fails because he is still serving his term of

supervised release. See United States v. Rivas-Gonzalez, 384 F.3d 1034, 1042 (9th

Cir. 2004).

      AFFIRMED.




                                          2                                       09-10084